 In the Matter of THE STANDARD STEEL SPRINGCOMPANY,EMPLOYERandINTERNATIONAL UNION OF OPERATING ENGINEERS, LOCALNo.821(AFL),PETITIONERCase No. 8-R-2603.-Decided December 10, 1947Reed, Smith, Shaw and McClay,byMessrs. 'Nicholas UnkovicandW. D. Armour,of Pittsburgh, Pa., for the Employer.Mr. James A. Rogers,of Akron, Ohio, for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Warren,Ohio, on May 28, 1947, before John A. Hull, Jr., hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.At the hearing and in its brief, the Employer moved to dismiss thepetition on the ground that the Petitioner did not adduce evidence insupport of the petition.The motion to dismiss is hereby denied-inas-much as the record made at the hearing is sufficient to permit us topass on the issues involved in this proceeding.The Employer's re-quest for oral argument is denied inasmuch as the record, in ouropinion, adequately presents the issues and positions of the parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Standard Steel Spring Company is a Pennsylvania corporationwith its principal place of business at Coraopolis, Allegheny County,Pennsylvania.The Employer has plants in Pennsylvania, Indiana,and Michigan, where it is engaged in the manufacture of automobilebumpers, flat leaf springs, and universal joints, primarily for sale tothe automotive trade.75 N. L R. B.. No. 59.471 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe sole plant involved in this proceeding is located at NewtonFalls, Ohio.The Employer acquired this plant in May 1946 and ispreparing it for anticipated completion and production by August 1,1947.At the date of the hearing such preparations were approxi-mately 75 percent completed. , During the past year, the Employerpurchased from outside the State of Ohio for use in the Newton Fallsplant, machinery and equipment valued at more than $250,000 andraw materials valued in excess of $5,000.During the same period, theEmployer's interstate shipments of finished products from its otherplants were valued in excess of $100,000.We find, contrary to the contention of the Employer, that it isengaged in commerce within the meaning of the National Labor Rela-tions Act.'H. THE ORGANIZATION INVOLVED2The Petitioner is a labor organization affiliated with AmericanFederation of Labor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all employees in the Employer'spowerhouse at the Newton Falls plant including firemen and laborers.The Employer opposes the proposed unit and contends that only abroad plant-wide unit is appropriate.The Employer maintains that the petition herein is prematuresince it was filed at a time when less than 50 percent of its anticipatedpersonnel was employed.There is no merit in this contention.Al-though the plant was not fully manned at the date the petition wasfiled,3 the powerhouse complement was filled at that time and theIThe Employer concedes that with respect to its other plants it is engaged in commercewithin themeaning ofthe Act.3 Subsequent to the hearing the United Steelworkers of America,CIO, filed a motion tointervene and to reopen the record in this proceeding.The motion is hereby denied, inas-much as it was untimely filed.IAt the date of the hearing the Employer had on its pay roll approximately 76 hourlypaid employees and expected to commence full production about August 1, 1947, with ananticipated complement of 350 employees.It planned in October 1947 to initiate a 3-shiftoperation and to employ then about 550 workers. THE STANDARD STEEL SPRING COMPANY473Employer's general manager testified at the hearing that no change inthe present force of powerhouse firemen 4 was contemplated.The employees herein concerned comprise an identifiable skilledgroup of a sort which we have frequently held may function as a sepa-rate collective bargaining unit.-'However, the Employer maintainsthat such separate units are inappropriate in the basic steel industry.Pointing to certain Board cases 6 supporting this contention, it allegesthat its operations fall within this production category.We do notagree that the Employer is engaged in basic steel production. Instead,its operations more closely approximate those in the automotive in-dustry, in which we have recently held that powerhouse employeesmay constitute a separate bargaining unit.7Under all the circumstances herein, we find that the employeesworking in the powerhouse of the Employer's Newton Falls plant,including the licensed firemen, the fireman second class, and thelaborers, but excluding all supervisory employees, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Standard Steel and SpringCompany, Newton Falls, Ohio, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.61 and 203.62, of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determineThere arenine powerhouseemployees, of whom fourare licensed firemen and one, anunlicensed firemanSeeMatter of The Tivoli Union Company,73 N L. R. B. 709,Matter ofL. E. ShunkLaterProducts, Inc., 67N. L. R.B. 552, 554;Matter of Chickasaw Wood Products Com-pany, 65N. L R B 664,666; Matter of MedleyDistillingCompany,62 N. L. R B. 261, 263.SeeMatter of GeneralSteel Company,57 N. L. R. B. 50;Matter of Tennessee Coal,hat and Railroad Company,39 N L R B 617.7 SeeMatter of General Motors Corporation,Fischer Body-TernstedtDivision,74N. L. R B. 18 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether or not they desire to be represented by International Unionof Operating Engineers, Local No. 821, AFL, for the purposes ofcollective bargaining.MEMBERS Mulmoc . and GRAY took no part in the consideration ofthe above Decision and Direction of Election.